MANNING, J. —
Appellant was indicted under section 3691 of the Eevised Code, which makes it penal in any person, knowingly to interfere with, hire, employ, entice away, or induce to leave the' service of another, any laborer or servant who has contracted in writing to serve for any specified time, before the expiration of the term contracted for, “ such contract being in force and binding upon the parties thereto.” The laborer or servant in this case was a negro boy, about fourteen or fifteen years of age, who, having become dissatisfied with his employer, left his plantation and premises, and afterwards went to defendant, and engaged to serve him as a laborer in his plantation. The defendant had not enticed or induced the laborer to leave; but the latter appears to *115have gone away of bis own will, from bis first employer, and hired bimself to defendant. Was tbe boy restrained from doing so by a contract “ in force and binding upon tbe parties thereto?”
According to tbe common law, tbe contract of an infant, except for necessaries, can not be enforced against him; “nor can be be sued on bis covenant as an apprentice; nor is bis contract for labor and service generally binding.” — 1 Parsons on Contracts, 262-3, and cases cited; Clark & Co. v. Goddard, 39 Ala. 164. In tbe ease last cited, tbe plaintiff in tbe lower court was a minor, who bad been apprenticed, by a contract under seal, executed by him, to tbe defendants, to learn tbe art of a printer. After remaining two or three years in their employment, be left it, and obtained service in another office, from which he was discharged, in consequence of a notice and warning sent by defendants to that office and other printing offices, that plaintiff had been apprenticed to them, and they claimed his services. For the damage produced by being thus prevented from obtaining employment, tbe minor sued, and obtained a judgment against defendants, which was affirmed in this court. In respect to the contract of apprenticeship, the opinion says : “ Neither would it do, in a case like the present, to hold that the infant should not be allowed to elect between the ratification and repudiation of his contract, until be attained lawful age. In most cases, the contract would have expended its force at that time; and to establish such a rule, would be to take from the infant all right to avoid the contract until it was executed. Surely, to withhold tbe right to renounce a voidable contract, would be as unjust as it is absurd.” These authorities were not referred to in Murrell v. State (44 Ala. 367), in which our predecessors held, that the minority of a laborer did not prevent the contract from being binding upon him, in a case arising under section 3691 above referred to; and, therefore, sustained the prosecution. We feel compelled to overrule the decision there made, upon this point, and to hold that the contract between May and the boy John, in the present cause, being voidable by tbe latter, though not by May, was not a contract “ binding upon the parties thereto.”
It follows, that tbe court erred in refusing to give tbe seventh instruction requested on behalf of defendant. As our ruling on this point will probably be decisive of this prosecution, we do not consider any of tbe other questions argued.
Let the judgment be reversed, and the cause be remanded.